DETAILED CORRESPONDENCE
1. Applicant's response filed 6 May 2021 has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2021 has been entered.
 
Claim Status
4. Claims 2, 8-17, 21, 25-26 and 30-62 are cancelled.
Claims 1, 3-7, 18-20, 22-24, and 27-29 are currently pending.
Claims 3, 6-7 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 24 September 2018 and 31 May 2019.
Claims 1, 4-5, 18-20, 24, and 27-29 are under examination herein.
Claims 1, 4-5, 18-20, 24, and 27-29 are rejected.


Claim Objections
5. The objections to claims 1 and 61 are withdrawn in view of the claim amendments filed 6 May 2021. However, the claim amendments have necessitated a new grounds of objection, as set forth below. 

Claim Interpretation
6. Claim 20 recites “wherein the primary clade-specific nucleotide sequence encodes: an 18S ribosomal RNA, or a portion thereof, a 28S ribosomal RNA, or a portion thereof, a 5.8S ribosomal RNA or a portion thereof, and/or an ITS, or a portion thereof, adjacent to the 18S, 28S or 5.8S rRNA in the nuclear encoded rRNA gene, and wherein the mitochondrial nucleotide sequence encodes: a nicotinamide adenine dinucleotide (NADH) dehydrogenase subunit gene, or a portion thereof, or a putative reverse transciptase gene, or a portion thereof in lines 1-11. Claim 19, from which claim 20 depends, recites that the primary nucleotide sequence alternatively encodes either an rRNA gene or a mitochondrial nucleotide sequence. As stated by the Applicant on pg. 7, para. 13 of Applicant’s Remarks filed 12 February 2020, claim 20 recites further limitations of each alternative limitation but does not require that both are in primary nucleotide sequence but rather just recite a further limitation on whichever alternative limitation is selected.

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The rejection of claims 17 and 61 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of these claims in the claim amendments filed 6 May 2021. 

8. Claims 1, 4-5, 18-20, 24, and 27-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 18, and those claims dependent therefrom, recite “wherein the reaction mixes for the at least two PCRs comprise: (a) a first set of PCR primers comprising one or more primer pairs, wherein the primer pair(s) from the first set detect(s) various onychomycotic fungi of the dermatophyte clade, (b) a second set of PCR primers comprising one or more primer pairs, wherein the primer pair(s) from the second set detect(s) various onychomycotic fungi of the candida clade, and (c) a third set of PCR primers comprising one or more primer pairs, wherein the primer pair(s) from the third set detect various onychomycotic fungi of the saprophyte clade”. It is unclear if this limitation is intended to require that the reaction mixes for the at least two PCRS each require that they comprise the first, second and third set of PCR primers or if this limitation is intended to require that the combination of the reaction mixes for the at least two PCRs comprises the first, second and third sets of PCR primers such that one of the reaction mixes would include two of the sets and the other reaction mix would include the third set. For examination purposes, it is interpreted that the claim is intended to require that the combination of the reaction mixes for the at least two PCRs comprises the first, second and third sets of PCR primers such that one of the reaction mixes would include two of the sets and the other reaction mix would include the third set. Amending claims 1 and 18 to reflect the intended scope will overcome this rejection.
Claims 1 and 18, and those claims dependent therefrom, recite “selecting a set of primary clade specific primer pairs … wherein the reaction mix for each of the subsequent 
Claim 5 recites the limitation “wherein the amplification products comprise an amplification product for each of the following clade-specific nuclear encoded rRNA: an 18S ribosomal RNA (rRNA), or a portion thereof; a 5.8S rRNA, or a portion thereof; a 28S rRNA, or a portion thereof; a portion of an internal transcribed spacer 1 (ITS1) adjacent to the 18S rRNA; a portion of an internal transcribed spacer 2 (ITS2) adjacent to the 5.8S rRNA; a portion of an internal transcribed spacer 2 (ITS2) adjacent to the 28S rRNA; a portion of an ITS1; and a portion of an ITS2” in lines 1-11. It is unclear if the amplification products referenced in claim 5 refer to the amplification products produced in the PCRs performed in step (ii) of claim 1, from which claim 5 depends, or the amplification products produced in the PCRs performed in step (iv). For examination purposes, it is interpreted that the amplification products referenced in claim 5 refer to the amplification products produced in the PCRs performed in step (ii) of claim 1. Amending claim 5 to reflect the intended scope will overcome this rejection.
Claim 19, and the claim dependent therefrom, recite “wherein the primary clade-specific primers comprise one or more primer pairs”. Claim 1, from which claim 19 depends, already recites that each of the possible sets of primary clade specific primers are primer pairs that have at least two different primer pairs in each set. Therefore, it is unclear if claim 19 is intended to further require that the selected set of primary clade-specific primer pairs includes an additional 

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claims 28-29 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited and necessitated by claim amendment. 
Claims 28-29 recite limitations for wherein the method further comprises preparing the sample before performing the at least two PCRs of step ii) and wherein the preparing step comprises releasing nucleic acids from a cellular compartment in the sample by subjecting the sample to mechanical, chemical, thermal and/or enzymatic treatments. However, claim 1, from which claims 28-29 depend, recites “(i) extracting nucleic acid from a sample to obtain an initial nucleic acid sample”. Paras. [00276]-[00282] of the instant specification indicates that this step of extracting the nucleic acids is equivalent to the step of preparing the sample in claim 28. Therefore, claim 28 does not recite any further limitations on claim 1. In addition, claim 29 recites that the preparing the sample is subjecting the sample to mechanical, chemical, thermal and/or enzymatic treatments but this includes all potential embodiments covered by the step of 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Response to Arguments
10. Applicant’s arguments with respect to the rejection of claim 5 under 35 U.S.C. 112(b) on pg. 9, para. 1 of Applicant’s remarks filed 6 May 2021 have been fully considered but they are not persuasive because they do not pertain to the new grounds of rejection set forth above.  

Claim Rejections - 35 USC § 103
11. The rejection of claims 1-2, 4, 17-20, 27-29 and 61 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Journal of the American Podiatric Medical Association 2014, Vol. 104, no. 4, pgs. 330-336; previously cited) in view of Ebihara et al. (Br J Cermatol 2009, 161(5), pgs. 1038-44; 6 October 2016 IDS Document; previously cited) and Gupta et al. (British Journal of Dermatology, 2007, vol. 157, pgs. 698-703; previously cited) as evidenced by Han et al. (BMC Infectious Diseases 2014, 14:581, pgs. 1-7; previously cited) is withdrawn in view of the claim amendments filed 6 May 2021. 

12. The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Journal of the American Podiatric Medical Association 2014, Vol. 104, no. 4, pgs. 330-336; previously cited) in view of Ebihara et al. (Br J Cermatol 2009, 161(5), pgs. 1038-44; 6 October 2016 IDS Document; previously cited) and Gupta et al. (British Journal of Dermatology, 2007, vol. 157, pgs. 698-703; previously cited) as applied to claims 1 and 4 above, and further in view Journal of Clinical Microbiology 1999, vol. 37, No. 12, pgs. 3865-3871; previously cited) is withdrawn in view of the claim amendments filed 6 May 2021.

13. The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Journal of the American Podiatric Medical Association 2014, Vol. 104, no. 4, pgs. 330-336; previously cited) in view of Ebihara et al. (Br J Cermatol 2009, 161(5), pgs. 1038-44; 6 October 2016 IDS Document; previously cited) and Gupta et al. (British Journal of Dermatology, 2007, vol. 157, pgs. 698-703; previously cited) as applied to claim 1 above, and further in view of Mackay et al. (Clin Microbiol Infect 2004, vol. 10, pgs. 190-212; previously cited) is withdrawn in view of the claim amendments filed 6 May 2021.

Conclusion
14. No claims are allowed.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631